       Case: 3:19-cv-00150-wmc Document #: 41 Filed: 11/14/19 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

DARCEE THOMPSON,

                               Plaintiff,                            OPINION AND ORDER
       v.
                                                                           19-cv-150-wmc
PROGRESSIVE UNIVERSAL INSURANCE
COMPANY,

                               Defendant.


       On behalf of herself and others similarly situated, plaintiff Darcee Thompson brings

a claim against defendant Progressive Universal Insurance Company for failing to pay the

sales taxes, title and registration fees on a replacement vehicle under the terms of her

automobile insurance policy. Before the court is defendant’s motion to dismiss plaintiff’s

claim under Federal Rule of Civil Procedure 12(b)(6) (dkt. #13), which will be granted for

the reasons that follow.



                                        BACKGROUND1

       Thompson’s 2015 Kia Optima LX was insured under the terms of her policy with

Progressive, which she attaches as Exhibit A to her complaint. (Compl. (dkt. #1) ¶ 13 &

Ex. A.) Specifically, Progressive agreed to pay Thompson the lesser of “the actual cash value

of the stolen or damaged property at the time of the loss reduced by the applicable

deductible” or “the amount necessary to replace the stolen or damaged property reduced



1
 In resolving a motion to dismiss under Rule 12(b)(6), the court takes all factual allegations in the
complaint as true and draws all inferences in plaintiff’s favor. Killingsworth v. HSBC Bank Nev., 507
F.3d 614, 618 (7th Cir. 2007). Because the policy at issue attached to the complaint as “Exhibit
A,” its terms and definitions are “part of the pleading for all purposes.” Fed. R. Civ. P. 10(c).
       Case: 3:19-cv-00150-wmc Document #: 41 Filed: 11/14/19 Page 2 of 10



by the applicable deductible.” (Compl., Ex. A (dkt. #1-1) 19.) The policy further provides

that “actual cash value is determined by the market value, age, and condition of the vehicle

at the time the loss occurred.” (Id. at 21.)

          Thompson was involved in a collision on June 16, 2015 (Compl. (dkt. #1) ¶ 19),

which the parties agree rendered her new Optima a total loss (id. ¶ 20). After investigating,

Progressive purported to pay Thompson the actual cash value (“the ACV”) of the vehicle

under her policy as determined by its market value, age, and condition at the time of the

accident reduced by the applicable deductible. (Id. ¶ 25.) As calculated by Progressive,

however, neither sales tax nor title and registration fees imposed in purchasing a

replacement vehicle were incorporated into its definition of market value. (Id. ¶ 23.)2

Thompson maintains that the failure to include the tax and fees constitutes a breach of the

policy.



                                             OPINION

          A motion to dismiss under Rule 12(b)(6) is designed to test the complaint’s legal

sufficiency. See Fed. R. Civ. P. 12(b)(6). The court must “constru[e] the complaint in the

light most favorable to the plaintiff, accepting as true all well-pleaded facts alleged, and

drawing all possible inferences in [the plaintiff’s] favor.” Hecker v. Deere & Co., 556 F.3d




2
 After October 1, 2019, the fee for transfer of title in Wisconsin is $164.50 and $85 for registration,
plus possible wheel taxes.        “Fee Schedule,” State of Wis., Dept. of Transportation,
https://wisconsindot.gov/Pages/dmv/vehicles/title-plates/fee-chart.aspx (last visited Nov. 13, 2019).
Wisconsin also collects a 5% state sales tax rate on the purchase of all vehicles, although there may
also be county taxes of up to 0.5%, and a stadium tax of up to 0.1%. “Tax Rates,” State of Wis.,
Dept. of Revenue, https://www.revenue.wi.gov/Pages/FAQS/pcs-taxrates.aspx (last visited Nov. 13,
2019).

                                                  2
      Case: 3:19-cv-00150-wmc Document #: 41 Filed: 11/14/19 Page 3 of 10



575, 580 (7th Cir. 2009). Dismissal is warranted only if no recourse could be granted

under any set of facts consistent with the allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563 (2007).

       To survive a motion to dismiss, therefore, a plaintiff need only allege sufficient facts

to state a plausible claim for relief. Spierer v. Rossman, 798 F.3d 502, 510 (7th Cir. 2015)

(citing Twombly, 550 U.S. at 570). Still, “when it is ‘clear from the face of the complaint,

and matters of which the court may take judicial notice, that the plaintiff’s claims are

barred as a matter of law,’ dismissal is appropriate.” Parungao v. Cmty. Health Sys., Inc.,

858 F.3d 452, 457 (7th Cir. 2017) (quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d

Cir. 2000)).

       Here, Progressive argues that dismissal of plaintiff’s claim is compelled by the

unambiguous definition of ACV in the policy, which includes no reference to sales tax nor

registration fees. (Def.’s Br. (dkt. #14) 6.) In response, Thompson argues that ACV is not

defined by the policy, “but rather only lists factors that are included in calculating ACV,

none of which eliminates Progressive’s liability for sales tax or vehicle title and registration

fees.” (Pl.’s Opp’n (dkt. #19) 1 (emphasis added).) If Progressive is right, then the

unambiguous definition in the insurance policy should control and its motion to dismiss

should be granted.     On the other hand, if the language in the insurance policy “is

susceptible to more than one reasonable interpretation,” then Progressive’s motion must

be denied because: “(1) evidence extrinsic to the contract itself may be used to determine

the parties’ intent and (2) ambiguous contracts are construed against the drafter” and “in

favor of the insured.” Coppins v. Allstate Indem. Co., 2014 WI App. 125, ¶ 24, 359 Wis. 2d


                                               3
      Case: 3:19-cv-00150-wmc Document #: 41 Filed: 11/14/19 Page 4 of 10



179, 857 N.W.2d 896 (quoting Folkman v. Quamme, 2003 WI 116, ¶¶ 12-13, 264 Wis. 2d

617, 665 N.W.2d 857).

       Plaintiff supports her reading of ACV, and more particularly “market value,” by

pointing to case law, which she claims demonstrates that market value must include

replacement cost. The cases plaintiff cites for support, however, are distinguishable. First,

plaintiff cites two Seventh Circuit cases to demonstrate that ACV includes replacement

cost, but neither case concerns measuring ACV in the insurance context. See United States

v. Draves, 103 F.3d 1328 (7th Cir. 1997) (concerning a criminal case litigating over credit

card fraud); United States v. Crown Equipment Corp., 86 F.3d 700 (7th Cir. 1996)

(determining actual damages by market value in the context of commodities taken into

government possession for price control purposes).

       Second, plaintiff cites to several cases from Wisconsin, the Seventh Circuit, and

other jurisdictions that concern the interpretation of insurance policies that, unlike the

policy at issue, did not define ACV whatsoever. For example, plaintiff cites Wisconsin Screw

Company v. Firemen’s Fund Insurance Company, 297 F.3d 697 (7th Cir. 1962), a case in which

the Seventh Circuit held under Wisconsin law that ACV in an insurance policy could be

determined by considering replacement cost if ACV is not defined. Id. at 700; see also Sos

v. State Farm Mut. Auto. Ins. Co., No. 6:17-cv-890-Orl-40KRS, slip op. at *7 (M.D. Fla.

Mar. 13, 2019) (analyzing policy that did not define ACV); Doelger & Kirsten, Inc. v. Nat’l

Union Fire Ins. Co. of Pittsburgh, Pa., 42 Wis. 2d 518, 521, 167 N.W.2d 198 (Wis. 1969)

(same); Coppins, 2014 WI App 125 (same).




                                             4
       Case: 3:19-cv-00150-wmc Document #: 41 Filed: 11/14/19 Page 5 of 10



       Unlike these cases, the policy here explicitly states that ACV is “determined by the

market value, age, and condition of the vehicle at the time the loss occurred.” (Compl. Ex.

A (dkt. #1-1) 21.) While the above cases support the general proposition that ACV may

include replacement costs in the absence of a definition, these cases do not support the

proposition that a policy that defines ACV must include replacement costs, especially

where the policy at issue considers an alternative basis for recovery of replacement costs at

Progressive’s election.

       Similarly, the fact that the Wisconsin Commissioner of Insurance in a 20-year-old

market conduct report recommended to an insurance company that sales tax should be

included in an all-inclusive settlement of a totaled vehicle holds little persuasive weight in

evaluating the specific policy language at issue, which defines ACV in a manner that

distinguishes it from replacement costs. (Pl.’s Opp’n (dkt. #19) 8-9.) Moreover, as

defendant points out, the report does not even describe the terms and conditions of the

policy under consideration by the Commissioner and, therefore, there is no basis for finding

that the policy language was at all similar to the disputed language in the policy here.3

       As for the cases that plaintiff relies upon that do define ACV, the definitions

expressly include replacement costs. For example, in Mills v. Foremost Insurance Company,

511 F.3d 1300 (11th Cir. 2008), the Eleventh Circuit considered a policy that defined

ACV as “‘the cost to repair or replace property with new materials of like kind and quality’

less certain depreciation.” Id. at 1305; see also Roth v. GEICO Gen. Ins. Co., no. 16-62942-



3
  Certainly, the report articulates a compelling policy reason for requiring reimbursement of sales
tax and registration fees, but there is no statutory or regulatory requirement in Wisconsin to do so.

                                                 5
      Case: 3:19-cv-00150-wmc Document #: 41 Filed: 11/14/19 Page 6 of 10



Civ-DIMITROULEAS, 2018 WL 3412852, *3 (S.D. Fla. June 13, 2019) (discussing a

policy that defines ACV as “the replacement cost of the auto or property less depreciation

or betterment”); Bastian v. United Serv. Auto. Ass’n., 150 F. Supp. 3d 1284, 1289 (M.D.

Fla. 2015) (discussing a policy that defines ACV of a vehicle as “the amount it would cost,

at the time of loss, to buy a comparable vehicle.”); Lukes v. Am. Family Mut. Ins. Co., 455 F.

Supp. 2d 1010, 1015 (D. Ariz. 2006) (discussing a policy that defines ACV as “the amount

which it would cost to repair or replace covered property with material of like kind and

quality,   less   allowance   for   physical   deterioration   and   depreciation,   including

obsolescence”).

       Conversely, the policy at issue expressly distinguishes between the ACV as

determined by market value and a replacement amount by stating that Progressive may

pay the lesser of the two in the event of a total loss. The remainder of the case law that

plaintiff relies on similarly defines ACV by way of state statutes or precedent that do not

apply to the policy in question. See Lowery v. Fidelity Nat’l Prop. & Cas. Ins. Co., 805 F.3d

204, 209 (5th Cir. 2015) (referencing FEMA’s Standard Flood Insurance Policies’

definition of ACV); Ghoman v. New Hampshire Ins. Co. 159 F. Supp. 2d 928, 934 (N.D.

Tex. 2001) (holding that, under Texas law, ACV is synonymous with fair market value,

which the court interpreted to mean replacement cost minus depreciation where the policy

did not define ACV); Albert v. Nationwide Mut. Fire Ins. Co., No. Civ.A.3991953, 2001 WL

34035315, *4 (M.D. Pa. May 22, 2001) (applying the definition of ACV previously

determined by Pennsylvania courts: “the cost of replacement less depreciation for age,

deterioration and ‘wear and tear’.”); Trinidad v. Fla. Peninsula Ins. Co., 121 So. 3d 433, 435


                                               6
       Case: 3:19-cv-00150-wmc Document #: 41 Filed: 11/14/19 Page 7 of 10



(Fla. 2013) (“actual cash value is generally defined [as] ‘fair market value’ or ‘[r]eplacement

cost minus normal depreciation’” under Florida law); Holden v. Farmers Ins. Co., 239 P.3d

344, 346 (Wash. 2010) (concerning a policy that defined ACV to include fair market value,

which the court determined to include replacement cost under Washington law).4 For

these reasons, while plaintiff cites an array of cases, none of them resolve plaintiff’s claim.

       In contrast to plaintiff’s numerous readily distinguishable precedents, defendant

cites to the one decision that appears closest to being on all fours with the policy language

at issue here. In Singleton v. Elephant Insurance Company, CIVIL No. 6:19-CV-00200-ADA,

slip op. at *1-*2 (W.D. Tex. May 10, 2019), plaintiffs brought a breach of contract claim

against a vehicle insurance company under Texas contract law seeking payment of sales

taxes and registration fees of new vehicles following the total loss of their insured vehicles.

Id. The policy in the Singleton case, like the policy currently in question, stated that the

insurer would pay the lesser of the ACV or the replacement cost, id. at *1, and that ACV is

determined by considering the “market value, age, and condition of the auto” at the time

of the loss, id. at *5. Moreover, as in Wisconsin, no applicable state statute required the

payment of sales tax or additional fees in Texas. Id. at *6.

       Given the definition in the policy, the Singleton court held that the term ACV was

not ambiguous because the meaning of “market value” had been clearly defined by Texas



4
  Plaintiff also cites two Colorado cases to support its contention that defendant was required to
pay sales tax and registration fees. Unlike Wisconsin, however, Colorado has a statute expressly
requiring insurers to do so. Colo. Rev. Stat. § 10-4-639(1); see Carter v. Amica Mut. Ins. Co., No.
17-cv-02156-RM-MEH 2018 WL 3093320, *4-*5 (D. Colo. June 22, 2018) (referencing a
Colorado statute that requires insurers to include sales taxes and registration fees when calculating
ACV); Pearson v. Geico Cas. Co., No. 17-CV-02116-CMA-MEH, 2018 WL 2096348 (D. Colo. May
7, 2018).

                                                 7
      Case: 3:19-cv-00150-wmc Document #: 41 Filed: 11/14/19 Page 8 of 10



courts as “the price property would bring when it is offered for sale by one who desire, but

is not obligated to sell, and is bought by one who is under no necessity of buying it.” Id.

(citing Exxon Corp. v. Middleton, 613 S.W.2d 240, 246 (Tex. 1981)). The court also rejected

the plaintiff’s argument that the availability of various approaches for determining “market

value” renders the term ambiguous, explaining that the automobile market is not an

unusual or limited market requiring a unique approach; rather, given the large number of

comparable sales in that market, the term “market value” is unambiguous. Id. at *6-7.5 As

such, the Singleton court concluded that the disputed term was unambiguous and did not

include sales taxes or registration fees. Id.

       Stripping away irrelevant precedent, plaintiff ultimately makes the same argument

here -- that the term “market value” in the automobile’s policy’s definition of ACV is



5
  For example, “Edmunds True Market Value (TMV) pricing system helps you determine the
average transaction price, or ‘ what others are paying,’ for new or used vehicles.” “What Is True
Market Value TMV Pricing,” Edmunds, https://help.edmunds.com/hc/en-us/articles/206102387-
What-Is-True-Market-Value-TMV-pricing (last visited Nov. 13, 2019). Like Kelley Blue Book
price, this TMV:

              [E]stimates a vehicle’s average transaction price, not its “out the
              door” cost. Therefore, TMV prices DO take into account any
              incentives and fees that may affect the transaction price, including:
                  • manufacturer-to-dealer incentives (i.e., dealer cash)
                  • destination charges
                  • advertising fees (when applicable)

              However, TMV prices DO NOT include most incentives and fees
              that are typically applied after a transaction price has been
              determines:
                  • manufacturer-to-consumer rebates (i.e., cash rebate)
                  • sales tax
                  • license/registration fees
                  • dealer title/documentation (“doc”) fees.

Id.

                                                8
       Case: 3:19-cv-00150-wmc Document #: 41 Filed: 11/14/19 Page 9 of 10



ambiguous -- and the court rejects it for the same reason as the Singleton court. As in Texas,

“market value” is a well-defined term under Wisconsin law, and is determined using a

“three-tier assessment methodology,” with the “best evidence” being “an arms-length sale

of the subject property” or “reasonably comparable properties.” Adams Outdoor Advertising

Ltd. v. City of Madison, 2006 WI 104, ¶ 34, 294 Wis. 2d 441, 717 N.W.2d 803. If neither

of these two preferred tiers of evidence is available, only then may one look to “third-tier

assessment methodologies,” which includes considering replacement value, cost and

income approaches, among other factors. Id. ¶¶ 34-35.

       At least with respect to automobiles, one can hardly conceive of a marketplace with

more ready, “reasonably comparable” sales data in the form of Kelley Blue Book or

Edmunds valuations. Accordingly, market value is not an ambiguous term under Wisconsin

law, nor does it require reimbursement of sales tax, registration fees or other costs that

might be incurred in actually purchasing a replacement vehicle.6




6
  As the AICPA recognizes, fair market value can have different meanings depending on its value in
use, highest and best use, or upon liquidation, among numerous other measures. AICPA, “Quick
Reference     Guide:       Standards      and     Premises      of    Value,”      AICPA,      at    *5
https://www.aicpa.org/InterestAreas/ForensicAndValuation/Resources/FairValueforFinancialReport
ing/DownloadableDocuments/FVS-FairValueReferenceGuide.pdf (last visited Nov. 13, 2019). “For
state legal matters only, therefore, the term may be defined by statute or case law in the particular
jurisdiction.” Id. at *6. Here, the court simply finds that Wisconsin contract law dictates a
straightforward, unambiguous answer as to the meaning of “market value” for a totaled automobile
under the policy language at issue here, whatever ambiguity may exist in other settings or different
policy language, at least given the express distinction in the policy definition itself between “market
value” and “replacement costs.”

                                                  9
     Case: 3:19-cv-00150-wmc Document #: 41 Filed: 11/14/19 Page 10 of 10



                                        ORDER

      IT    IS   ORDERED        that   defendant     Progressive    Universal   Insurance

Company’s motion to dismiss (dkt. #13) is GRANTED.                 The clerk of court is

directed to enter judgment in favor of defendant, dismissing this case.

      Entered this 14th day of November, 2019.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                           10
